DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
II.	The following is a statement of reasons for the indication of subject matter allowable over the prior art:  
The closest prior art found is Tyagi et al. (US 2019/0281573 A1); Ren (US 2014/0278065 A1); and Koreeda et al. (US 2015/0206348 A1).
Tyagi teaches transcribing a wireless communication between a mobile device (101, Fig. 2) and multiple reference point transceivers (Anchor, 107, Fig. 2) fixedly located at a position within a wireless communication area (see paragraph [0026] and Fig. 2), wherein the mobile device may communicate with each of the three anchor tags and triangulation calculations are performed to determine the mobile device coordinates (see paragraph [0033] and Fig. 2).
Ren teaches generating a graphical depiction of objects in an environment around an in-vehicle information system 104, Fig. 1 (smart device) (see Ren, paragraph [0023]) including: GPS identifying a location of the in-vehicle information system using triangulation or other geolocation techniques (see Ren, paragraph [0032] and Fig. 1); establishing a radio target area for an energy receiving sensor (172, Fig. 1) (see Ren, paragraphs [0035] & [0037]); receiving energy into the energy receiving sensor from the radio target area (see Ren, paragraph [0037]); and generating a digital representation (graphic display of objects in a physical environment around a vehicle e.g. 3D projection surface) of the energy received into the energy receiving sensor at an instance in time (see paragraphs [0037] & [0039] - [0040] and Fig. 5).
(position information about a real world to which the AR tag is attached) at an instance of time (see Koreeda, paragraph [0061] - [0062]), the tag comprising digital content (see Koreeda, paragraphs [0060] & [0066] - [0067]); and generating a user interactive interface based upon the digital content (see Koreeda, paragraphs [0079] - [0080] and Fig. 11).
Claim 1 contains allowable subject matter because Tyagi, Ren, and Koreeda do not teach a method for interacting with a tag in a wireless communication area, the method comprising the steps of:
a) transceiving a first wireless communication between a Smart Device and a first reference point transceiver fixedly located at a first position within a wireless communication area;
b) transceiving a second wireless communication between the Smart Device and a second reference point transceiver fixedly located at a second position within a wireless communication area;
c) transceiving a third wireless communication between the Smart Device and a third reference point transceiver fixedly located at a third position within a wireless communication area;
d) generating positional coordinates for the Smart Device based upon the first wireless communication, the second wireless communication, and the third wireless communication;
e) establish a radio target area for an energy receiving sensor;
f) receiving energy into the energy receiving sensor from the radio target area;
g) generating a digital representation of the energy received into the energy receiving sensor at an instance in time;
h) generating positional coordinates for a tag;
i) associating digital content with the positional coordinates for the tag;

k) receiving a user input into the dynamic portion of the user interactive interface; and
l) based upon the user input received into the dynamic portion of the user interactive interface, displaying the digital content associated with the positional coordinates for the tag.
Claims 2-20 contain allowable subject matter based on their dependence on claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
III.	Claims 1-3, 6-7, 11-12, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 10-11, and 20 of copending Application No. 17/374,225.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 17/374,225 application teach similar limitations on interacting with a tag in a wireless communication area.
For example:
Regarding claim 1 the 17/374,225 application teaches
a method for interacting with a tag (node) in a wireless communication area, the method comprising the steps of:
a) transceiving a first wireless communication between a Smart Device and a first reference point transceiver (multiple reference point transceivers) fixedly located at a first position within a wireless communication area (see the 17/374,225 application, claim 5);
multiple reference point transceivers) fixedly located at a second position within a wireless communication area (see the 17/374,225 application, claim 5);
c) transceiving a third wireless communication between the Smart Device and a third reference point transceiver (multiple reference point transceivers) fixedly located at a third position within a wireless communication area (see the 17/374,225 application, claim 5);
d) generating positional coordinates for the Smart Device based upon the first wireless communication, the second wireless communication, and the third wireless communication (see the 17/374,225 application, claim 1, step a) and claim 5);
e) establish a radio target area for an energy receiving sensor (see the 17/374,225 application, claim 1, step c);
f) receiving energy into the energy receiving sensor from the radio target area (see the 17/374,225 application, claim 1, step d);
g) generating a digital representation of the energy received into the energy receiving sensor at an instance in time (see the 17/374,225 application, claim 1, step e);
h) generating positional coordinates for a tag (see the 17/374,225 application, claim 1, step a);
i) associating digital content with the positional coordinates for the tag (see the 17/374,225 application, claim 1, step b);
j) generating a user interactive interface comprising the digital representation of the energy received into the energy receiving sensor and a dynamic portion representative of the positional coordinates for the tag (see the 17/374,225 application, claim 1, step f);
k) receiving a user input into the dynamic portion of the user interactive interface (see the 17/374,225 application, claim 1, step g); and

Claim 19 is rejected for double patenting as well by claim 1, claim 5, and claim 6 of the 17/374,225 application.
Claim 2 is rejected for double patenting as well by claim 3 of the 17/374,225 application.
Claim 3 is rejected for double patenting as well by claim 4 of the 17/374,225 application.
Claim 6 is rejected for double patenting as well by claim 6 of the 17/374,225 application.
Claim 7 is rejected for double patenting as well by claim 7 of the 17/374,225 application.
Claim 11 is rejected for double patenting as well by claim 10 of the 17/374,225 application.
Claim 12 is rejected for double patenting as well by claim 11 of the 17/374,225 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

IV.	Claims 8-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/374,225 in view of Pub. No.: US 2015/0192656 A1 to Werner et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 17/374,225 application in view of Werner teach similar limitations on interacting with a tag in a wireless communication area.
For example:
Regarding claim 8 the 17/374,225 application teaches the method of claim 1 (see claim 1 above) except for additionally comprising the step of operating an electric directional device to indicate a direction of interest.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the claims of the 17/374,225 application adapt to include operating an electric directional device to indicate a direction of interest because it is well-known that directional devices such as the ones in Werner can indicate a direction (see Werner, paragraphs [0004]; [0031]; [0039]) and it would further facilitate positioning of the Smart Device.
Claims 9-10 are rejected for double patenting as well by claim 1 of the 17/374,225 application in view of Werner.
This is a provisional nonstatutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
V.	Claims 1-7 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 11-18, 20, and 22 of U.S. Patent No. 10,872,179.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 10,872,179 patent teach similar limitations on interacting with a tag in a wireless communication area.
For example:
Regarding claim 1 the 10,872,179 patent teaches 
a) transceiving a first wireless communication between a Smart Device and a first reference point transceiver fixedly located at a first position within a wireless communication area (see the 10,872,179 patent, claim 1, step a);

c) transceiving a third wireless communication between the Smart Device and a third reference point transceiver fixedly located at a third position within a wireless communication area (see the 10,872,179 patent, claim 1, step a);
d) generating positional coordinates for the Smart Device based upon the first wireless communication, the second wireless communication, and the third wireless communication (see the 10,872,179 patent, claim 1, step b);
e) establish a radio target area for an energy receiving sensor (see the 10,872,179 patent, claim 1, step c);
f) receiving energy into the energy receiving sensor from the radio target area (see the 10,872,179 patent, claim 1, step d);
g) generating a digital representation of the energy received into the energy receiving sensor at an instance in time (see the 10,872,179 patent, claim 1, step e);
h) generating positional coordinates for a tag (see the 10,872,179 patent, claim 1, step g);
i) associating digital content with the positional coordinates for the tag (see the 10,872,179 patent, claim 1, step f);
j) generating a user interactive interface comprising the digital representation of the energy received into the energy receiving sensor and a dynamic portion representative of the positional coordinates for the tag (see the 10,872,179 patent, claim 1, step h and step i);
k) receiving a user input into the dynamic portion of the user interactive interface (see the 10,872,179 patent, claim 1, step j); and

Claims 2-7 are rejected for double patenting as well by claims 2-7 respectively of the 10,872,179 patent.
Claims 11-18 are rejected for double patenting as well by claims 11-18 respectively of the 10,872,179 patent.
Claim 19 is rejected for double patenting as well by claim 20 respectively of the 10,872,179 patent.
Claim 20 is rejected for double patenting as well by claim 22 of the 10,872,179 patent.

VI.	Claims 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of the 10,872,179 patent in view of Pub. No.: US 2015/0192656 A1 to Werner et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 10,872,179 patent in view of Werner teach similar limitations on interacting with a tag in a wireless communication area.
For example:
Regarding claim 8 the 10,872,179 patent teaches the method of claim 1 (see claim 1 and claim 5 above) except for additionally comprising the step of operating an electric directional device to indicate a direction of interest.
Werner teaches operating an electric directional device to indicate a direction of interest (see paragraphs [0004]; [0031]; [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the claims of the 10,872,179 patent adapt to include operating an electric 
Claims 9-10 are rejected for double patenting as well by claims 1 and 5 of the 10,872,179 patent in view of Werner.

VII.	Claims 1-3, 6-7, 11-12, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 10-11, and 20 of U.S. Patent No. 11,080,439 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 11,080,439 patent teach similar limitations on interacting with a tag in a wireless communication area.
For example:
Regarding claim 1 the 11,080,439 patent teaches 
a) transceiving a first wireless communication between a Smart Device and a first reference point transceiver (multiple reference point transceivers) fixedly located at a first position within a wireless communication area (see the 11,080,439 patent, claim 1, step a and claim 5);
b) transceiving a second wireless communication between the Smart Device and a second reference point transceiver (multiple reference point transceivers) fixedly located at a second position within a wireless communication area (see the 11,080,439  patent, claim 1, step a and claim 5);
c) transceiving a third wireless communication between the Smart Device and a third reference point transceiver (multiple reference point transceivers) fixedly located at a third position within a wireless communication area (see the 11,080,439  patent, claim 1, step a and claim 5);

e) establish a radio target area for an energy receiving sensor ((see the 11,080,439 patent, claim 1, step b);
f) receiving energy into the energy receiving sensor from the radio target area ((see the 11,080,439 patent, claim 1, step c);
g) generating a digital representation of the energy received into the energy receiving sensor at an instance in time ((see the 11,080,439 patent, claim 1, step d);
h) generating positional coordinates for a tag (see the 11,080,439 patent, claim 1, step e);
i) associating digital content with the positional coordinates for the tag ((see the 11,080,439 patent, claim 1, step f);
j) generating a user interactive interface comprising the digital representation of the energy received into the energy receiving sensor and a dynamic portion representative of the positional coordinates for the tag (see the 11,080,439  patent, claim 1, step h);
k) receiving a user input into the dynamic portion of the user interactive interface (see the 11,080,439 patent, claim 1, step i); and
l) based upon the user input received into the dynamic portion of the user interactive interface, displaying the digital content associated with the positional coordinates for the tag (see the 11,080,439 patent, claim 1, step j).
Claim 19 is rejected for double patenting as well by claim 1, claim 5, and claim 6 of the 17/374,225 application.
Claim 2 is rejected for double patenting as well by claim 3 of the 11,080,439 patent.
Claim 3 is rejected for double patenting as well by claim 4 of the 11,080,439 patent.

Claim 7 is rejected for double patenting as well by claim 7 of the 11,080,439 patent.
Claim 11 is rejected for double patenting as well by claim 10 of the 11,080,439 patent.
Claim 12 is rejected for double patenting as well by claim 11 of the 11,080,439 patent.

VIII.	Claims 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of the 11,080,439 patent in view of Pub. No.: US 2015/0192656 A1 to Werner et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 11,080,439 patent in view of Werner teach similar limitations on interacting with a tag in a wireless communication area.
For example:
Regarding claim 8 the 11,080,439 patent teaches the method of claim 1 (see claim 1 and claim 5 above) except for additionally comprising the step of operating an electric directional device to indicate a direction of interest.
Werner teaches operating an electric directional device to indicate a direction of interest (see paragraphs [0004]; [0031]; [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the claims of the 11,080,439 patent adapt to include operating an electric directional device to indicate a direction of interest because it is well-known that directional devices such as the ones in Werner can indicate a direction (see Werner, paragraphs see paragraphs [0004]; [0031]; [0039]) and it would further facilitate positioning of the Smart Device.
Claims 9-10 are rejected for double patenting as well by claims 1 and 5 of the 11,080,439patent in view of Werner.


IX.	Claims 1-7 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 11-18, and 20-21 of U.S. Patent No. 11,100,260 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 11,100,260 patent teach similar limitations on interacting with a tag in a wireless communication area.
For example:
Regarding claim 1 the 11,100,260 patent teaches 
a) transceiving a first wireless communication between a Smart Device and a first reference point transceiver fixedly located at a first position within a wireless communication area (see the 11,100,260 patent, claim 1, step a);
b) transceiving a second wireless communication between the Smart Device and a second reference point transceiver fixedly located at a second position within a wireless communication area (see the 11,100,260 patent, claim 1, step b);
c) transceiving a third wireless communication between the Smart Device and a third reference point transceiver fixedly located at a third position within a wireless communication area (see the 11,100,260 patent, claim 1, step c);
d) generating positional coordinates for the Smart Device based upon the first wireless communication, the second wireless communication, and the third wireless communication (see the 11,100,260 patent, claim 1, step d);
e) establish a radio target area for an energy receiving sensor (see the 11,100,260 patent, claim 1, step e);
f) receiving energy into the energy receiving sensor from the radio target area (see the 11,100,260 patent, claim 1, step f);

h) generating positional coordinates for a tag (see the 11,100,260 patent, claim 1, step h);
i) associating digital content with the positional coordinates for the tag (see the 11,100,260 patent, claim 1, step i);
j) generating a user interactive interface comprising the digital representation of the energy received into the energy receiving sensor and a dynamic portion representative of the positional coordinates for the tag (see the 11,100,260 patent, claim 1, step k);
k) receiving a user input into the dynamic portion of the user interactive interface (see the 11,100,260 patent, claim 1, step l); and
l) based upon the user input received into the dynamic portion of the user interactive interface, displaying the digital content associated with the positional coordinates for the tag (see the 11,100,260 patent, claim 1, step m).
Claims 2-7 are rejected for double patenting as well by claims 2-7 respectively of the 11,100,260 patent.
Claims 11-18 are rejected for double patenting as well by claims 11-18 respectively of the 11,100,260 patent.
Claim 19 is rejected for double patenting as well by claim 20 respectively of the 11,100,260 patent.
Claim 20 is rejected for double patenting as well by claim 21 of the 11,100,260 patent.

X.	Claims 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of the 11,100,260 patent in view of Pub. No.: US 2015/0192656 A1 to Werner et al.  Although the claims at issue are not identical, they are not patentably distinct from each 
For example:
Regarding claim 8 the 11,100,260 patent teaches the method of claim 1 (see claim 1 above) except for additionally comprising the step of operating an electric directional device to indicate a direction of interest.
Werner teaches operating an electric directional device to indicate a direction of interest (see paragraphs [0004]; [0031]; [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the claims of the 11,100,260 patent adapt to include operating an electric directional device to indicate a direction of interest because it is well-known that directional devices such as the ones in Werner can indicate a direction (see Werner, paragraphs [0004]; [0031]; [0039]) and it would further facilitate positioning of the Smart Device.
Claims 9-10 are rejected for double patenting as well by claims 1 of the 11,100,260 patent in view of Werner.

XI.	Claims 1-7, 11-12, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 10-14, and 18-20 of U.S. Patent No. 11,194,938 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 11,194,938 patent teach similar limitations on interacting with a tag in a wireless communication area.
For example:
Regarding claim 1 the 11,194,938 patent teaches 

b) transceiving a second wireless communication between the Smart Device and a second reference point transceiver fixedly located at a second position within a wireless communication area (see the 11,194,938 patent, claim 1, step b);
c) transceiving a third wireless communication between the Smart Device and a third reference point transceiver fixedly located at a third position within a wireless communication area (see the 11,194,938 patent, claim 1, step c);
d) generating positional coordinates for the Smart Device based upon the first wireless communication, the second wireless communication, and the third wireless communication (see the 11,194,938 patent, claim 1, step d);
e) establish a radio target area for an energy receiving sensor (see the 11,194,938 patent, claim 3);
f) receiving energy into the energy receiving sensor from the radio target area (see the 11,194,938 patent, claim 3);
g) generating a digital representation of the energy received into the energy receiving sensor at an instance in time (see the 11,194,938 patent, claim 3);
h) generating positional coordinates for a tag (see the 11,194,938 patent, claim 1, step g);
i) associating digital content with the positional coordinates for the tag (see the 11,194,938 patent, claim 1, step h);
j) generating a user interactive interface comprising the digital representation of the energy received into the energy receiving sensor and a dynamic portion representative of the positional coordinates for the tag (see the 11,194,938 patent, claim 3);

l) based upon the user input received into the dynamic portion of the user interactive interface, displaying the digital content associated with the positional coordinates for the tag (see the 11,194,938 patent, claim 1, step l).
Claim 2 is rejected for double patenting as well by claim 4 of the 11,194,938 patent.
Claim 3 is rejected for double patenting as well by claim 10 of the 11,194,938 patent.
Claim 4 is rejected for double patenting as well by claim 11 of the 11,194,938 patent.
Claim 5 is rejected for double patenting as well by claim 12 of the 11,194,938 patent.
Claim 6 is rejected for double patenting as well by claim 13 of the 11,194,938 patent.
Claim 7 is rejected for double patenting as well by claim 14 of the 11,194,938 patent.
Claim 11 is rejected for double patenting as well by claim 18 of the 11,194,938 patent.
Claim 12 is rejected for double patenting as well by claim 19 of the 11,194,938 patent.
Claim 14 is rejected for double patenting as well by claim 20 of the 11,194,938 patent.

XII.	Claims 8-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of the 11,194,938 patent in view of Pub. No.: US 2015/0192656 A1 to Werner et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the 11,194,938 patent in view of Werner teach similar limitations on interacting with a tag in a wireless communication area.
For example:
Regarding claim 8 the 11,194,938 patent teaches the method of claim 1 (see claim 1 above) except for additionally comprising the step of operating an electric directional device to indicate a direction of interest.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the claims of the 11,194,938 patent adapt to include operating an electric directional device to indicate a direction of interest because it is well-known that directional devices such as the ones in Werner can indicate a direction (see Werner, paragraphs [0004]; [0031]; [0039]) and it would further facilitate positioning of the Smart Device.
Claims 9-10 are rejected for double patenting as well by claims 1 of the 11,194,938 patent in view of Werner.

Conclusion
XIII.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
January 11, 2022